Citation Nr: 1760615	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-12 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 24, 2014 and in excess of 70 percent from January 24, 2014 to February 4, 2015.

3.  Entitlement to an effective date prior to January 24, 2014 for a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from June to October 1991.

This appeal to the Board of Veterans' Appeals (Board) is from July 2012, February 2015, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2012 rating decision granted service connection for PTSD, rated 30 percent, effective October 10, 2008 (date of claim).  The Veteran disagreed with the initial rating assigned for her service-connected PTSD.  In the February 2015 rating decision, the RO granted the Veteran an increased initial rating of 50 percent prior to February 4, 2015, and 100 percent from that date, for her service-connected PTSD.  Thereafter in a March 2015 notification letter and statement of the case, the RO granted an additional initial rating of 70 percent from January 24, 2014, to February 4, 2015.  In a rating decision issued that same month, the Veteran was awarded a TDIU rating, effective January 24, 2014.  The Veteran has disagreed with the effective date assigned for her TDIU rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From October 10, 2008 to January 24, 2014, the Veteran's PTSD was productive of social and occupational impairment with deficiencies in most areas.

2.  From January 24, 2014 to February 4, 2015; total social and occupational impairment was not shown.

3.  From October 10, 2008, the Veteran's PTSD rendered her unable to obtain and maintain substantial gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the appeal period from October 10, 2008 to January 24, 2014, the criteria are met for an initial 70 percent rating for PTSD.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).

2.  For the appeal period from January 24, 2014 to February 4, 2015, the criteria are not met for an initial rating in excess of 70 percent for PTSD.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for an effective date of October 10, 2008 for the grant of a TDIU.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Since the initial rating and effective date for PTSD and TDIU, respectively, are at issue, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has also been met.  The Veteran's service treatment records and post-service VA treatment records have been added to the file.  Although an October 2017 Report of General Information shows the Veteran requested that VA obtain new evidence at the Durham and Greenville VA Medical Centers, it would be an unnecessary delay to remand these matters to obtain those records since only records prior to February 4, 2015 are pertinent to the appeals.  The Veteran has also been afforded VA examinations during the relevant periods of the appeal to determine the severity of her PTSD.

II. Legal Criteria and Analysis

Increased Rating

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. §  4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  DSM-IV (1994).  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  GAF scores of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).   Id.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Secretary of VA amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  These amended provisions do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the Agency of Original Jurisdiction.  The instant appeal was initially certified to the Board in January 2017, so the DSM-5 is applicable to this case.  Notably, the DSM-5 does not use the GAF scoring system.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although DSM-5 is applicable, GAF scores were still used during the time period pertinent to the appeal and are still evidence to be considered in assessing the claim.  The Board also notes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

From the time she first started receiving treatment in October 2008, the Veteran endorsed primary symptoms of poor sleep, near-continuous depression, anxiety, and frequent panic attacks and had GAF scores of 45 and 47.  See pages 1, 15, and 17 of Medical Treatment record - Government Facility received October 2008.  Such symptoms continued to be noted in treatment records throughout the appeal.  See page 33 of Medical Treatment record - Government Facility received June 2009; pages 2, 13, 26, 36, 44, 78, 84, and 93 of CAPRI records received in April 2012; pages 42, 99, 125, 168,184, 244, 287, 323, 355, 362, 364; page 365 of CAPRI records received in March 2015; and VA Examination received in May 2012.
She was also frequently shown to have crying episodes; decreased motivation, energy, and interests; irritability; problems with concentration and focus; and avoidance/isolation during the course of the appeal.  See pages 1, 15, and 17 of Medical Treatment record - Government Facility received in October 2008; page 33 of Medical Treatment record - Government Facility received June 2009; pages 26, 42, 44, 78, and 93 of CAPRI records received in April 2012; VA Examination received May 2012; and pages 29, 42, 68, 99, and 346 of CAPRI records received March 2015. 

The records also show that the Veteran was frequently stressed and had difficulty adapting to stressful situations.  See VA Examination received in May 2012; page 15 of Medical Treatment record - Government Facility received October 2008; page 84 of CAPRI records received in April 2012; and pages 29, 125, 264, 323, 344 of CAPRI records received in March 2015.

The record also contains no evidence of the Veteran having any close friendships with her sole support system appearing to come from her mother, grandmother, and brother.  See page 3 of Medical Treatment record - Government Facility received in October 2008; May 2012 VA Examination; and page 26 of CAPRI received in April 2012.  She socially isolated, did not want attention from others, and was uncomfortable around men.  See page 3 of Medical Treatment record - Government Facility received in October 2008; page 33 of Medical Treatment record - Government Facility received in June 2009; page 78 of CAPRI records received in April 2012; and VA Examination received May 2012.  

Although an August 2010 record indicates the Veteran had a healthy relationship with her mother, brother and a cousin, other records indicate she has had significant difficulty with managing family relationships.  For example, the Veteran had an estranged relationship with her husband with whom she had lived apart from for many years, her trauma and fear affected her relationships, she had angry outburst toward her son, spoke harshly with her grandmother, did not have healthy boundaries with family members, had conflicts with her mother over her parenting style, and had a negative interaction with a sister-in-law.  See pages 26, 81, 84 of CAPRI records received in April 2012 and pages 125, 257, 323, 346, 365 of CAPRI records received in March 2015.

There are indications that the Veteran may have experienced at times slight improvement in the severity of her symptoms and GAF scores.  See pages 1, 88, and 93 of CAPRI records received in April 2012; and pages 364 to 366 of CAPRI records received in March 2015.  However, these improvements were not shown to be significant or sustained.  In this regard, the Veteran's GAF scores were primarily 40 or 45 throughout the appeal.  See pages 1 and 17 of Medical Treatment record - Government Facility received in October 2008; pages 1, 13, 26, 36, 44, and 90 of CAPRI records received in April 2012; and pages 184, 265, 286, 323, and 344 of CAPRI records received in March 2015.  

Furthermore, her treatment provider notes several times that the Veteran was unable to make or maintain positive behavioral changes for any significant amount of time.  See page 29, 42, 71, and 99 of CAPRI records received in March 2015.

The Board has also considered the May 2012 VA examination report that indicates only mild to moderate symptoms, and includes a GAF score of 60 and findings that indicate only occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which is consistent with only a 10 percent rating.  However, this evaluation is not consistent with what is shown in the Veteran's treatment records and does not address this discrepancy.  Thus, when reviewing the evidence as a whole, the examination report has less probative value than the other evidence of record in determining the severity of the Veteran's PTSD.

In light of the above and by resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal the Veteran's PTSD more closely approximates the criteria for a 70 percent rating.  The frequency and severity of the symptoms outlined above have resulted in significant impairment in family relationships, an inability to establish and maintain effective relationships, isolation, and difficulty in adapting to stressful situations and, as a whole, result in occupational and social impairment that is productive of deficiencies in areas such as work, school, family relations, and mood.  This results in an increased rating for the period prior to January 24, 2014 and a continuation of the70 percent rating already in effect from January 24, 2014 to February 4, 2015.  

A higher rating of 100 percent is not warranted since the disability neither meets nor more closely approximates the criteria for a 100 percent rating at any time during the appeal.  While some symptoms endorsed by the Veteran prior to February 4, 2015 are contemplated by the criteria associated with a 100 percent rating, there is no evidence to indicate she has total social and occupational impairment.   In October 2008, she denied having suicidal ideation, but reported having passive thoughts of driving off of bridge, which she would not do due to her son.  That same month she endorsed a visual hallucination in the form of seeing something "like a shadow in the corner of my eye, but when I look I don't see anything."  See pages 1 and 17 of Medical Treatment record - Government Facility received October 2008.  These symptoms were not reported at any other time during the appeal and even when they were reported the evidence does not show that they prevented the Veteran from functioning socially or occupationally.  The Veteran was inactive during the time, due to recent surgery.  She was appropriately and neatly dressed, oriented, communicated effectively, and had fair judgment.  She was able to care for her son by taking him to a doctor's appointment and tried to take walks in the park with him.  See pages 12, 14, and 15 of Medical Treatment record - Government Facility received October 2008.   Furthermore, overall level of social and occupational impairment demonstrated during the time these symptoms were reported was not significantly different during any other time during the appeal, which suggests they were not of sufficient severity or frequency to produce an additional level of impairment.  

Specifically, the Veteran has not been shown to exhibit persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Thus, a preponderance of the evidence is against a finding that the Veteran's PTSD is productive of total social and occupational impairment.

Effective Date for TDIU

A March 2015 rating decision granted a TDIU and established the current effective date of January 24, 2014.  The Veteran is seeking an earlier effective date.

The general rule is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012); 38 C.F.R. §  3.400(o)(1) (2017).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. §  3.1(r) (2017).

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation. In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

In determining an effective date for an award of a TDIU, VA must make two essential determinations. It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2017).

The claim for service connection was received on October 10, 2008.  When the Veteran appealed the initial rating for the grant of service connection for PTSD, she also asserted unemployability due to her service-connected disability.  See NOD received in August 2012.  The TDIU issue, therefore, is part and parcel of the appealed initial disability rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Since the Board found that a 70 percent rating for PTSD should be assigned from October 10, 2008 to January 24, 2014, the schedular requirements for TDIU are met during this period.  See 38 C.F.R. § 4.16(a) (2017).  However, this alone is not sufficient to establish an effective date of October 10, 2008 for a TDIU rating.  

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  In order to be awarded TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App.  361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Veteran completed high school and has an Associate's Degree in medical computer administration.  She worked in a corrections facility as an office assistant for a few months and in retail for a few months.  She also worked at a bank doing phone collections for two years and at a hospital for two years doing patient registration.  The Veteran indicated that she was fired in 2007 due to being late for work and she has not worked since then.  See VA Examination received May 2012 and VA 21-8940 received in August 2012.  

In January 2011, she reported a desire to go back to work but felt unprepared and anxious.  See page 44 of CPARI records received in April 1012. 

A February 2011 treatment record shows that the Veteran had been unsuccessful in finding employment, but that she also did not fill out an application given to her by family member who promised to help her find a job at their place of employment.  See pages 42 and 81 of CAPRI records received in April 2012.  
In May 2012, the Veteran expressed fear of not being able to adjust when back in the workforce.  See page 364 of CAPRI records received in March 2015.  

Although her fear and unsuccessful attempt to find employment is not evidence of unemployability, the Board has considered other evidence that supports her claim. 

Factors that weight in favor of her unemployability are poor stress management skills, a need to control her environment and an increase in anxiety when unable to do so, poor coping skills that may be problematic when engaging with others, discomfort around men, depression, anxiety, poor concentration, and irritability.  See pages 9, 42, 44, 81, 93 of CAPRI records in April 2012, VA Examination received in May 2012, and pages 265, 344, and 355 of CAPRI records received in March 2015.

In November 2013, the Veteran reported fear of failure; her fear was more intense when she thought about returning to work because she was terminated from her last job.  She seemed to view work as isolative and without protection and supports.  She felt vulnerable to her supervisor, whom she viewed as in control.  School was also anxiety provoking but less so than work.  Her feelings stemmed from past negative experience in the workplace.  See page 183 of CAPRI records received in March 2015.

Although the Veteran has the physical capability to participate in gainful employment, the Board finds that when all of her symptoms and how they are shown to impact her ability to function are considered in the context of a workplace environment, the Board finds there is reasonable doubt as to her ability obtain and maintain substantial gainful employment.  In light of the foregoing, a TDIU is granted, effective October 10, 2008.  





ORDER

An initial 70 percent rating for PTSD prior to January 24, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 70 percent for PTSD from January 24, 2014 to February 4, 2015 is denied.

An effective date of October 10, 2008 for a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


